UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number: 811-07470 EAGLE SERIES TRUST (Exact name of Registrant as Specified in Charter) 880 Carillon Parkway St. Petersburg, FL 33716 (Address of Principal Executive Office) (Zip Code) Registrant’s Telephone Number, including Area Code: (727) 567-8143 SUSAN L. WALZER, PRINCIPAL EXECUTIVE OFFICER 880 Carillon Parkway St. Petersburg, FL 33716 (Name and Address of Agent for Service) Copy to: KATHY KRESCH INGBER, ESQ. K&L Gates LLP 1treet, NW Washington, D.C.20006 Date of fiscal year end: October 31 Date of reporting period: January 31, 2014 Item 1. Schedule of Investments Investment Portfolios (UNAUDITED) | 01.31.2014 EAGLE INTERNATIONAL STOCK FUND COMMON STOCKS—96.5% Shares Value Australia—10.2% Amcor Ltd. Aurora Oil & Gas Ltd.* Commonwealth Bank of Australia CSL Ltd. CSR Ltd. Insurance Australia Group Ltd. National Australia Bank Ltd. Resolute Mining Ltd.* Suncorp Group Ltd. Belgium—0.6% KBC Groep N.V. Britain—14.5% Barclays PLC Barratt Developments PLC Bellway PLC BT Group PLC Diageo PLC HSBC Holdings PLC J Sainsbury PLC Lloyds Banking Group PLC* Quindell PLC* Taylor Wimpey PLC Vodafone Group PLC WM Morrison Supermarkets PLC WPP PLC Denmark—2.6% AP Moeller - Maersk A/S, Class B 4 GN Store Nord A/S Jyske Bank A/S* Novo Nordisk A/S, Class B France—11.3% Airbus Group N.V. AXA S.A. BNP Paribas S.A. Carrefour S.A. Compagnie Plastic Omnium S.A. Credit Agricole S.A.* Ipsen S.A. Renault S.A. Sanofi Societe Generale S.A. Technicolor S.A.* Teleperformance Germany—14.2% Allianz SE Bayer AG Daimler AG Deutsche Bank AG freenet AG* Fresenius SE & Co. KGaA HeidelbergCement AG Merck KGaA 86 Muenchener Rueckversicherungs AG STADA Arzneimittel AG Volkswagen AG Guernsey—0.2% Resolution Ltd. Hong Kong—1.7% Johnson Electric Holdings Ltd. Power Assets Holdings Ltd. Wheelock and Co. Ltd. Israel—1.3% Teva Pharmaceutical Industries Ltd. Italy—0.6% Banca IFIS SpA UnipolSai Assicurazioni SpA* Japan—25.9% Bridgestone Corp. Central Japan Railway Co. EIZO Corp. Enplas Corp. EXEDY Corp. Fuji Heavy Industries Ltd. Fuji Machine Manufacturing Co. Ltd. Fuji Oil Co. Ltd. Heiwa Corp. IRISO Electronics Co. Ltd. IT Holdings Corp. ITOCHU Corp. KDDI Corp. Kyowa Exeo Corp. Marubeni Corp. Matsumotokiyoshi Holdings Co. Ltd. Minebea Co. Ltd. MITSUBA Corp. Mitsui & Co. Ltd. NEC Networks & System Integration Corp. Nexon Co. Ltd. Nippon Telegraph and Telephone Corp. Resona Holdings, Inc. Shindengen Electric Manufacturing Co. Ltd. Sojitz Corp. Sumitomo Corp. Sumitomo Mitsui Financial Group, Inc. Topre Corp. Toyo Tire & Rubber Co. Ltd. Toyota Motor Corp. Netherlands—2.1% Royal Dutch Shell PLC, Class B Norway—2.0% DNO International ASA* Fred Olsen Energy ASA Marine Harvest ASA Norsk Hydro ASA Singapore—1.6% DBS Group Holdings Ltd. Sweden—3.7% SAS AB* Skandinaviska Enskilda Banken AB, Class A Svenska Cellulosa AB SCA, Class B Telefonaktiebolaget LM Ericsson, Class B Switzerland—4.0% Aryzta AG* Ascom Holding AG* |The accompanying notes are an integral part of the Investment Portfolios. Investment Portfolios (UNAUDITED) | 01.31.2014 EAGLE INTERNATIONAL STOCK FUND (cont’d) COMMON STOCKS—96.5% Shares Value Switzerland (cont'd) Roche Holding AG Swiss Re AG* Total common stocks (cost $6,530,182) PREFERRED STOCKS—0.5% Italy—0.5% Unipol Gruppo Finanziario SpA Total preferred stocks (cost $26,222) Total investment portfolio (cost $6,556,404) 97.0% ‡ Other assets in excess of liabilities 3.0% Total net assets 100.0% * Non-income producing security ‡ As of January 31, 2014, aggregate cost for federal income tax purposes was $6,569,125. Net unrealized appreciation (depreciation) on a tax-basis was $393,695, including aggregate gross unrealized appreciation and (depreciation) of $588,185 and $(194,490), respectively.The difference between book-basis and tax-basis unrealized appreciation (depreciation) was primarily attributable to deferral of losses from wash sales. Sector allocation Sector Percent of net assets Financial % Consumer, cyclical % Consumer, non-cyclical % Communications % Industrial % Energy % Basic materials % Technology % Utilities % Industry allocation Industry Value Percent of net assets Banks % Insurance % Auto manufacturers % Telecommunications % Pharmaceuticals % Distribution/wholesale % Food % Oil & gas % Home builders % Building materials % Biotechnology % Auto parts & equipment % Packaging & containers % Electronics % Beverages % Advertising % Transportation % Mining % Aerospace/defense % Internet % Forest products & paper % Real estate % Entertainment % Electrical components & equipment % Healthcare services % Engineering & construction % Electric % Software % Retail % Semiconductors % Airlines % Home furnishings % Computers % Oil & gas services % The accompanying notes are an integral part of the Investment Portfolios.|. Investment Portfolios (UNAUDITED) | 01.31.2014 EAGLE INTERNATIONAL STOCK FUND (cont'd) Industry allocation (cont'd) Value Percent of net assets Machinery-diversified % Diversified financial services % Total investment portfolio % |The accompanying notes are an integral part of the Investment Portfolios. Investment Portfolios (UNAUDITED) | 01.31.2014 EAGLE INVESTMENT GRADE BOND FUND CORPORATE BONDS—41.0% Principal amount (in thousands) Value Domestic—35.7% Advertising—0.7% Omnicom Group, Inc., 4.45%, 08/15/20 Banks—8.5% Branch Banking & Trust Co., 2.30%, 10/15/18 Fifth Third Bank, 1.15%, 11/18/16 Huntington Bancshares, Inc., 2.60%, 08/02/18 JPMorgan Chase & Co., 2.35%, 01/28/19 KeyCorp, 2.30%, 12/13/18 Manufacturers & Traders Trust Co., 2.30%, 01/30/19 Morgan Stanley, 5.50%, 07/24/20 PNC Funding Corp., 4.38%, 08/11/20 SunTrust Banks, Inc., 2.35%, 11/01/18 The Bank of New York Mellon Corp., 2.20%, 03/04/19 The Goldman Sachs Group, Inc., 2.90%, 07/19/18 Wells Fargo & Co., 3.00%, 01/22/21 Beverages—0.7% Anheuser-Busch InBev Finance, Inc., 2.15%, 02/01/19 Biotechnology—1.8% Celgene Corp., 2.30%, 08/15/18 Gilead Sciences, Inc., 4.50%, 04/01/21 Diversified financial services—1.0% Capital One Bank USA N.A., 1.15%, 11/21/16 IntercontinentalExchange Group, Inc., 2.50%, 10/15/18 Electric—2.4% Duke Energy Corp., 2.15%, 11/15/16 The Southern Co., 2.45%, 09/01/18 Food—1.6% Mondelez International, Inc., 2.25%, 02/01/19 The Kroger Co., 2.30%, 01/15/19 Wm. Wrigley Jr. Co., 144A, 1.40%, 10/21/16 (a) Healthcare products—1.0% Edwards Lifesciences Corp., 2.88%, 10/15/18 Healthcare services—2.4% Laboratory Corp. of America Holdings, 2.20%, 08/23/17 Ventas Realty LP, 1.55%, 09/26/16 WellPoint, Inc., 2.38%, 02/15/17 Housewares—0.7% Newell Rubbermaid, Inc., 2.00%, 06/15/15 Insurance—3.4% American International Group, Inc., 3.38%, 08/15/20 AON Corp., 3.50%, 09/30/15 Assurant, Inc., 2.50%, 03/15/18 Berkshire Hathaway Finance Corp., 2.90%, 10/15/20 Prudential Financial, Inc., 2.30%, 08/15/18 Machinery-construction & mining—0.3% Caterpillar Financial Services Corp., 1.00%, 11/25/16 Media—0.7% Viacom, Inc., 2.50%, 09/01/18 Miscellaneous manufacturer—0.3% Crane Co., 2.75%, 12/15/18 Oil & gas—1.0% Devon Energy Corp., 1.20%, 12/15/16 Nabors Industries, Inc., 144A, 2.35%, 09/15/16 (a) Oil & gas services—1.3% Cameron International Corp., 1.15%, 12/15/16 Halliburton Co., 2.00%, 08/01/18 Pharmaceuticals—2.0% AbbVie, Inc., 1.75%, 11/06/17 Allergan, Inc., 3.38%, 09/15/20 Mylan, Inc., 1.35%, 11/29/16 Real estate investment trusts (REIT)—0.3% American Tower Corp., 3.40%, 02/15/19 Retail—0.3% Starbucks Corp., 2.00%, 12/05/18 Semiconductors—0.7% Maxim Integrated Products, Inc., 2.50%, 11/15/18 Software—3.0% Autodesk, Inc., 1.95%, 12/15/17 Broadridge Financial Solutions, Inc., 3.95%, 09/01/20 Microsoft Corp., 3.63%, 12/15/23 Oracle Corp., 1.20%, 10/15/17 Telecommunications—1.6% Verizon Communications, Inc., 8.75%, 11/01/18 4.50%, 09/15/20 Total domestic corporate bonds (cost $26,653,934) Foreign—5.3% Banks—0.3% The Bank of Nova Scotia, 1.10%, 12/13/16 Household products/wares—0.3% Reckitt Benckiser Treasury Services PLC, 144A, 2.13%, 09/21/18 (a) Insurance—0.7% XLIT Ltd., 2.30%, 12/15/18 Internet—1.3% Baidu, Inc., 3.25%, 08/06/18 Miscellaneous manufacturer—0.3% Tyco Electronics Group S.A., 2.38%, 12/17/18 Oil & gas—2.4% Petrobras Global Finance BV, 2.00%, 05/20/16 Petroleos Mexicanos, 144A, 3.13%, 01/23/19 (b) Total Capital, 4.45%, 06/24/20 Total foreign corporate bonds (cost $4,038,787) Total corporate bonds (cost $30,692,721) |The accompanying notes are an integral part of the Investment Portfolios. Investment Portfolios (UNAUDITED) | 01.31.2014 EAGLE INVESTMENT GRADE BOND FUND (cont’d) MORTGAGE AND ASSET-BACKED SECURITIES—36.7% Principal amount(in thousands) Value Domestic—32.6% Asset-Backed Securities — 7.5% AmeriCredit Automobile Receivables Trust, Series 2013-5, Class B, 1.52%, 01/08/19 CarMax Auto Owner Trust, Series 2013-4, Class B, 1.71%, 07/15/19 Ford Credit Auto Owner Trust, Series 2012-C, Class D, 2.43%, 01/15/19 Hyundai Auto Receivables Trust, Series 2014-A, Class B, 1.73%, 08/15/19 Santander Drive Auto Receivables Trust, Series 2012-1, Class C, 3.78%, 11/15/17 Sierra Timeshare Receivables Funding LLC, 144A, Series 2012-1A, Class B, 3.58%, 11/20/28 (c) Federal agency mortgage-backed obligations — 25.1% Fannie Mae Pool, Series 0957, Class MA, 3.00%, 01/01/22 Series 1212, Class MA, 2.50%, 10/01/22 Series 255933, 5.50%, 11/01/35 Fannie Mae, REMIC, Series 2008-18, Class ND, 4.00%, 05/25/20 Series 2011-45, Class NG, 3.00%, 03/25/25 Series 2011-53, Class CY, 4.00%, 06/25/41 Series 2012-136, Class PD, 2.50%, 11/25/42 Series 2012-96, Class VA, 3.50%, 02/25/22 Freddie Mac Gold Pool, Series 13368, Class G, 6.00%, 11/01/23 Series 15482, Class J, 4.00%, 05/01/26 Series 91366, Class C, 4.50%, 04/01/31 Freddie Mac, REMIC, Series 2628, Class AB, 4.50%, 06/15/18 65 Series 2885, Class LC, 4.50%, 04/15/34 Series 3650, Class PA, 5.00%, 01/15/40 Series 3796, Class KN, 4.00%, 06/15/37 Series 4068, Class MB, 2.00%, 02/15/42 Series 4097, Class BG, 2.00%, 12/15/41 Ginnie Mae I Pool, Series 783112, 5.50%, 09/15/22 Ginnie Mae II Pool, Series 5107, 4.00%, 07/20/26 Ginnie Mae, REMIC, Series 2004-86, Class PK, 4.00%, 09/20/34 Series 2010-169, Class CD, 3.00%, 12/16/25 Total domestic mortgage and asset-backed securities (cost $24,740,309) Foreign—4.1% Covered bonds — 4.1% Bank of Montreal, 144A, 2.63%, 01/25/16 (a) The Bank of Nova Scotia, 144A, 2.15%, 08/03/16 (a) The Toronto-Dominion Bank, 144A, 2.20%, 07/29/15 (a) Total foreign mortgage and asset-backed securities (cost $2,997,481) Total mortgage and asset-backed securities (cost $27,737,790) U.S. TREASURIES—13.6% U.S. Treasury Notes, 2.25%, 11/30/17 2.38%, 12/31/20 2.75%, 11/15/23 Total U.S. Treasuries (cost $10,149,160) U.S. GOVERNMENT AGENCY SECURITIES—2.4% Private Export Funding Corp., 2.25%, 12/15/17 Total U.S. Government agency securities (cost $1,774,055) SUPRANATIONAL BANKS—1.3% International Bank for Reconstruction & Development, 2.38%, 05/26/15 Total supranational banks (cost $996,275) Total investment portfolio (cost $71,350,001) 95.0% ‡ Other assets in excess of liabilities5.0% Total net assets 100.0% (a) Restricted securities deemed to be liquid for purposes of compliance limitations on holdings of illiquid securities. At January 31, 2014, these securities aggregated $4,105,185 or 5.4% of the net assets of the Fund. (b) Restricted security deemed to be illiquid for purposes of compliance limitations on holdings of illiquid securities. This security was purchased on January 15, 2014 at a cost of $250,000 which was 0.3% of net assets at the time of purchase. At January 31, 2014, this security had an amortized cost of $250,000 and a market value of $250,403 which was 0.3% of the net assets of the Fund. (c) Restricted security deemed to be illiquid for purposes of compliance limitations on holdings of illiquid securities. This security was purchased on February 12, 2013 at a cost of $936,872 which was 0.7% of net assets at the time of purchase. At January 31, 2014, this security had an amortized cost of $556,282 and a market value of $555,827 which was 0.7% of the net assets of the Fund. ‡ As of January 31, 2014, aggregate cost for federal income tax purposes was $71,350,001. Net unrealized appreciation (depreciation) on a tax-basiswas $410,443, including aggregate gross unrealized appreciation and (depreciation) of $697,973 and $(287,530), respectively. 144A-Securities are purchased under Rule 144A of the Securities Act of 1933or are private placements and, unless registered under the Securities Act of 1933 or exempted from registration, generally may only be sold to qualified institutional buyers. REMIC-Real estate mortgage investment conduit– The accompanying notes are an integral part of the Investment Portfolios.|. Investment Portfolios (UNAUDITED) | 01.31.2014 EAGLE MID CAP GROWTH FUND COMMON STOCKS—99.4% Shares Value Airlines—1.8% Delta Air Lines, Inc. Apparel—0.8% Michael Kors Holdings Ltd.* Beverages—4.0% Constellation Brands, Inc., Class A* Monster Beverage Corp.* Biotechnology—2.0% Cubist Pharmaceuticals, Inc.* Seattle Genetics, Inc.* United Therapeutics Corp.* Building materials—2.6% Eagle Materials, Inc. Fortune Brands Home & Security, Inc. Texas Industries, Inc.* Chemicals—3.3% Huntsman Corp. RPM International, Inc. Westlake Chemical Corp. Commercial services—2.4% Gartner, Inc.* Sotheby's Computers—2.8% Cadence Design Systems, Inc.* IHS, Inc., Class A* Distribution/wholesale—1.0% HD Supply Holdings, Inc.* Diversified financial services—5.5% Ameriprise Financial, Inc. TD Ameritrade Holding Corp. Electronics—1.0% Amphenol Corp., Class A Engineering & construction—1.2% Chicago Bridge & Iron Co. N.V. Entertainment—1.5% Bally Technologies, Inc.* Environmental control—1.6% Waste Connections, Inc. Food—0.8% The Fresh Market, Inc.* Healthcare products—3.2% Bruker Corp.* Sirona Dental Systems, Inc.* The Cooper Companies, Inc. Healthcare services—2.2% Envision Healthcare Holdings, Inc.* Universal Health Services, Inc., Class B Home furnishings—3.5% Harman International Industries, Inc. Household products/wares—1.6% Church & Dwight Co., Inc. Insurance—2.4% Genworth Financial, Inc., Class A* Internet—6.6% IAC/InterActiveCorp Liberty Interactive Corp., Class A* LinkedIn Corp., Class A* TripAdvisor, Inc.* Twitter, Inc.* Leisure time—2.7% Norwegian Cruise Line Holdings Ltd.* Royal Caribbean Cruises Ltd. Lodging—3.9% Starwood Hotels & Resorts Worldwide, Inc. Wynn Resorts Ltd. Machinery-diversified—1.5% Flowserve Corp. Media—4.2% Discovery Communications, Inc., Class A* FactSet Research Systems, Inc. Sirius XM Holdings, Inc.* Miscellaneous manufacturer—5.2% Colfax Corp.* Hexcel Corp.* Pall Corp. Pentair Ltd. Oil & gas—5.5% Antero Resources Corp.* Cabot Oil & Gas Corp. Gulfport Energy Corp.* Pioneer Natural Resources Co. Oil & gas services—1.0% Dresser-Rand Group, Inc.* Pharmaceuticals—7.6% AmerisourceBergen Corp. BioMarin Pharmaceutical, Inc.* Catamaran Corp.* Medivation, Inc.* Mylan, Inc.* Retail—2.2% AutoZone, Inc.* Sally Beauty Holdings, Inc.* Semiconductors—2.2% Altera Corp. Cree, Inc.* Linear Technology Corp. Microchip Technology, Inc. Software—6.3% Akamai Technologies, Inc.* ANSYS, Inc.* Autodesk, Inc.* Concur Technologies, Inc.* NetSuite, Inc.* ServiceNow, Inc.* Telecommunications—5.3% IPG Photonics Corp.* JDS Uniphase Corp.* Juniper Networks, Inc.* Palo Alto Networks, Inc.* |The accompanying notes are an integral part of the Investment Portfolios. Investment Portfolios (UNAUDITED) | 01.31.2014 EAGLE MID CAP GROWTH FUND (cont’d) COMMON STOCKS—99.4% Shares Value Telecommunications (cont'd) SBA Communications Corp., Class A* Total common stocks (cost $419,970,659) Total investment portfolio (cost $419,970,659) 99.4% ‡ Other assets in excess of liabilities 0.6% Net assets 100.0% * Non-income producing security ‡ As of January 31, 2014, aggregate cost for federal income tax purposes was $420,627,928. Net unrealized appreciation (depreciation) on a tax-basiswas $195,256,492, including aggregate gross unrealized appreciation and (depreciation) of $199,725,119 and $(4,468,627), respectively. The difference between book-basis and tax-basis unrealized appreciation (depreciation) was primarily attributable to deferral of losses from wash sales. Sector allocation Sector Percent of net assets Consumer, non-cyclical % Consumer, cyclical % Communications % Industrial % Technology % Financial % Energy % Basic materials % The accompanying notes are an integral part of the Investment Portfolios.| Investment Portfolios (UNAUDITED) | 01.31.2014 EAGLE MID CAP STOCK FUND COMMON STOCKS—97.4% Shares Value Aerospace/defense—1.0% B/E Aerospace, Inc.* Apparel—1.4% Hanesbrands, Inc. Auto parts & equipment—0.6% Dana Holding Corp. Banks—4.9% East West Bancorp, Inc. First Republic Bank Signature Bank* Zions Bancorporation Biotechnology—1.8% Bio-Rad Laboratories, Inc., Class A* Illumina, Inc.* Chemicals—2.8% Airgas, Inc. Rockwood Holdings, Inc. Sigma-Aldrich Corp. Commercial services—3.0% HMS Holdings Corp.* Morningstar, Inc. Quanta Services, Inc.* Computers—2.9% IHS, Inc., Class A* Jack Henry & Associates, Inc. MICROS Systems, Inc.* Distribution/wholesale—1.3% LKQ Corp.* Diversified financial services—3.4% Affiliated Managers Group, Inc.* Invesco Ltd. Portfolio Recovery Associates, Inc.* Electric—2.0% ITC Holdings Corp. NRG Energy, Inc. Electrical components & equipment—1.6% AMETEK, Inc. Energizer Holdings, Inc. Electronics—2.6% FLIR Systems, Inc. Mettler-Toledo International, Inc.* Trimble Navigation Ltd.* Engineering & construction—1.1% Jacobs Engineering Group, Inc.* Environmental control—2.3% Clean Harbors, Inc.* Stericycle, Inc.* Waste Connections, Inc. Food—2.3% Flowers Foods, Inc. The Hain Celestial Group, Inc.* Hand/machine tools—0.7% Regal-Beloit Corp. Healthcare products—8.6% DENTSPLY International, Inc. Edwards Lifesciences Corp.* Hologic, Inc.* IDEXX Laboratories, Inc.* ResMed, Inc. Sirona Dental Systems, Inc.* Techne Corp. Varian Medical Systems, Inc.* Healthcare services—0.9% MEDNAX, Inc.* Household products/wares—2.5% Church & Dwight Co., Inc. Jarden Corp.* Insurance—2.7% Everest Re Group Ltd. HCC Insurance Holdings, Inc. ProAssurance Corp. Internet—0.9% F5 Networks, Inc.* Iron/steel—1.1% Steel Dynamics, Inc. Leisure time—1.2% Polaris Industries, Inc. Lodging—1.0% Wyndham Worldwide Corp. Machinery-construction & mining—0.5% Joy Global, Inc. Machinery-diversified—4.1% Flowserve Corp. IDEX Corp. Roper Industries, Inc. Wabtec Corp. Miscellaneous manufacturer—1.9% AptarGroup, Inc. Donaldson Co., Inc. Oil & gas—3.2% Energy XXI Bermuda Ltd. Noble Corp. PLC Oasis Petroleum, Inc.* SM Energy Co. Oil & gas services—4.4% Core Laboratories N.V. Dril-Quip, Inc.* Helix Energy Solutions Group, Inc.* Oil States International, Inc.* Superior Energy Services, Inc. Packaging & containers—1.1% Berry Plastics Group, Inc.* Pharmaceuticals—1.5% Catamaran Corp.* Real estate investment trusts (REITs)—1.6% DDR Corp. Essex Property Trust, Inc. Retail—9.2% Copart, Inc.* Dick's Sporting Goods, Inc. Dollar Tree, Inc.* Dunkin' Brands Group, Inc. GNC Holdings, Inc., Class A |The accompanying notes are an integral part of the Investment Portfolios. Investment Portfolios (UNAUDITED) | 01.31.2014 EAGLE MID CAP STOCK FUND (cont’d) COMMON STOCKS—97.4% Shares Value Retail (cont'd) MSC Industrial Direct Co., Inc., Class A Panera Bread Co., Class A* PVH Corp. Tractor Supply Co. Ulta Salon Cosmetics & Fragrance, Inc.* Semiconductors—2.2% Altera Corp. Microchip Technology, Inc. Semtech Corp.* Software—6.6% ANSYS, Inc.* CommVault Systems, Inc.* Informatica Corp.* Nuance Communications, Inc.* Open Text Corp. Qlik Technologies, Inc.* SolarWinds, Inc.* Telecommunications—3.8% NeuStar, Inc., Class A* NICE Systems Ltd., Sponsored ADR Plantronics, Inc. tw telecom inc.* Transportation—2.7% Expeditors International of Washington, Inc. Genesee & Wyoming, Inc., Class A* J.B. Hunt Transport Services, Inc. Total common stocks (cost $327,696,622) Total investment portfolio (cost $327,696,622) 97.4% ‡ Other assets in excess of liabilities 2.6% Net assets 100.0% * Non-income producing security ‡ As of January 31, 2014, aggregate cost for federal income tax purposes was $329,426,551. Net unrealized appreciation (depreciation) on a tax-basiswas $79,671,666, including aggregate gross unrealized appreciation and (depreciation) of $86,397,535 and $(6,725,869), respectively.The difference between book-basis and tax-basis unrealized appreciation (depreciation) was primarily attributable to deferral of losses from wash sales. ADR—American depository receipt Sector allocation Sector Percent of net assets Consumer, non-cyclical % Industrial % Consumer, cyclical % Financial % Technology % Energy % Communications % Basic materials % Utilities % The accompanying notes are an integral part of the Investment Portfolios. |. Investment Portfolios (UNAUDITED) | 01.31.2014 EAGLE SMALL CAP GROWTH FUND COMMON STOCKS—100.1% Shares Value Airlines—1.9% American Airlines Group, Inc.* JetBlue Airways Corp.* Apparel—1.9% Deckers Outdoor Corp.* Steven Madden Ltd.* Auto parts & equipment—1.7% Tenneco, Inc.* WABCO Holdings, Inc.* Banks—0.5% UMB Financial Corp. Biotechnology—6.2% Acorda Therapeutics, Inc.* Aegerion Pharmaceuticals, Inc.* Cubist Pharmaceuticals, Inc.* Intercept Pharmaceuticals, Inc.* Seattle Genetics, Inc.* United Therapeutics Corp.* Building materials—2.1% Texas Industries, Inc.* USG Corp.* Chemicals—3.0% Chemtura Corp.* Huntsman Corp. Quaker Chemical Corp. Commercial services—5.0% EVERTEC, Inc. HMS Holdings Corp.* LifeLock, Inc.* PAREXEL International Corp.* Sotheby's Team Health Holdings, Inc.* Computers—1.0% Fortinet, Inc.* Distribution/wholesale—1.0% MWI Veterinary Supply, Inc.* Diversified financial services—2.6% Artisan Partners Asset Management, Inc., Class A Stifel Financial Corp.* Electrical components & equipment—0.8% Acuity Brands, Inc. Electronics—2.2% Coherent, Inc.* InvenSense, Inc.* Engineering & construction—1.3% EMCOR Group, Inc. Foster Wheeler AG* Entertainment—2.7% Bally Technologies, Inc.* Multimedia Games Holding Co., Inc.* Pinnacle Entertainment, Inc.* Environmental control—1.6% Waste Connections, Inc. Food—3.9% Pinnacle Foods, Inc. The Fresh Market, Inc.* The Hain Celestial Group, Inc.* The WhiteWave Foods Co., Class A* United Natural Foods, Inc.* Healthcare products—5.8% Align Technology, Inc.* Cyberonics, Inc.* HeartWare International, Inc.* Sirona Dental Systems, Inc.* Thoratec Corp.* Healthcare services—0.7% Centene Corp.* Envision Healthcare Holdings, Inc.* Home furnishings—0.8% Universal Electronics, Inc.* Household products/wares—0.5% Tumi Holdings, Inc.* Insurance—1.2% Enstar Group Ltd.* ProAssurance Corp. Internet—2.7% Angie's List, Inc.* OpenTable, Inc.* Zillow, Inc., Class A* Lodging—0.3% Intrawest Resorts Holdings, Inc.* Machinery-construction & mining—1.0% Terex Corp. Machinery-diversified—2.4% Chart Industries, Inc.* Cognex Corp.* Media—0.7% Houghton Mifflin Harcourt Co.* Metal fabricate/hardware—0.8% RTI International Metals, Inc.* Miscellaneous manufacturer—4.0% Colfax Corp.* Hexcel Corp.* Trimas Corp.* Oil & gas—3.3% Diamondback Energy, Inc.* Gulfport Energy Corp.* Oasis Petroleum, Inc.* Pacific Drilling S.A.* Oil & gas services—2.0% Geospace Technologies Corp.* Thermon Group Holdings, Inc.* Pharmaceuticals—3.7% Anacor Pharmaceuticals, Inc.* Isis Pharmaceuticals, Inc.* Keryx Biopharmaceuticals, Inc.* Natural Grocers by Vitamin Cottage, Inc.* Portola Pharmaceuticals, Inc.* Receptos, Inc.* Salix Pharmaceuticals Ltd.* Theravance, Inc.* Real estate investment trusts (REITs)—2.3% Glimcher Realty Trust The Geo Group, Inc. Two Harbors Investment Corp. Retail—6.7% Buffalo Wild Wings, Inc.* Domino's Pizza, Inc. Genesco, Inc.* Noodles & Co.* The Pantry, Inc.* Vitamin Shoppe, Inc.* Semiconductors—3.8% Cavium, Inc.* SunEdison, Inc.* Teradyne, Inc.* Veeco Instruments, Inc.* Software—14.2% ANSYS, Inc.* Aspen Technology, Inc.* athenahealth, Inc.* Concur Technologies, Inc.* Cornerstone OnDemand, Inc.* MedAssets, Inc.* Medidata Solutions, Inc.* Proofpoint, Inc.* PTC, Inc.* Qlik Technologies, Inc.* RealPage, Inc.* The Ultimate Software Group, Inc.* Telecommunications—3.0% Aruba Networks, Inc.* Finisar Corp.* IPG Photonics Corp.* NICE Systems Ltd., Sponsored ADR Transportation—0.8% Landstar System, Inc. Total common stocks (cost $2,790,984,343) Total investment portfolio (cost $2,790,984,343) 100.1% ‡ Liabilities in excess of other assets (0.1)% (2,252,171 ) Net assets 100.0% * Non-income producing security ‡ As of January 31, 2014, aggregate cost for federal income tax purposes was $2,807,279,304. Net unrealized appreciation (depreciation) on a tax-basiswas $1,226,556,146, including aggregate gross unrealized appreciation and (depreciation) of $1,275,817,326 and $(49,261,180), respectively. The difference between book-basis and tax-basis unrealized appreciation (depreciation) was primarily attributable to deferral of losses from wash sales. ADR—American depository receipt |The accompanying notes are an integral part of the Investment Portfolios. Investment Portfolios (UNAUDITED) | 01.31.2014 EAGLE SMALL CAP GROWTH FUND (cont’d) Sector allocation Sector Percent of net assets Consumer, non-cyclical % Technology % Consumer, cyclical % Industrial % Financial % Communications % Energy % Basic materials % The accompanying notes are an integral part of the Investment Portfolios. |. Investment Portfolios (UNAUDITED) | 01.31.2014 EAGLE SMALL CAP STOCK FUND COMMON STOCKS—93.3% Shares Value Aerospace/defense—2.3% Esterline Technologies Corp.* HEICO Corp. Apparel—3.3% Iconix Brand Group, Inc.* Steven Madden Ltd.* Wolverine World Wide, Inc. Auto parts & equipment—1.2% Dana Holding Corp. Banks—4.8% Eagle Bancorp, Inc.* First Financial Holdings, Inc. First Midwest Bancorp, Inc. Prosperity Bancshares, Inc. Biotechnology—1.2% Bio-Rad Laboratories, Inc., Class A* Chemicals—2.5% Balchem Corp. Sensient Technologies Corp. Commercial services—4.7% Healthcare Services Group, Inc. HMS Holdings Corp.* Monro Muffler Brake, Inc. Morningstar, Inc. Ritchie Bros Auctioneers, Inc. Computers—2.4% j2 Global, Inc. MICROS Systems, Inc.* Vocera Communications, Inc.* Distribution/wholesale—1.5% Beacon Roofing Supply, Inc.* Diversified financial services—3.5% Evercore Partners, Inc., Class A Portfolio Recovery Associates, Inc.* Stifel Financial Corp.* Electric—0.9% ALLETE, Inc. Electronics—1.7% II-VI, Inc.* Rofin-Sinar Technologies, Inc.* Engineering & construction—1.1% Mistras Group, Inc.* Food—2.5% J & J Snack Foods Corp. The Hain Celestial Group, Inc.* TreeHouse Foods, Inc.* Hand/machine tools—0.7% Regal-Beloit Corp. Healthcare products—9.0% Cyberonics, Inc.* Globus Medical, Inc., Class A* ICU Medical, Inc.* Integra LifeSciences Holdings Corp.* Luminex Corp.* Sirona Dental Systems, Inc.* Techne Corp. Volcano Corp.* West Pharmaceutical Services, Inc. Healthcare services—1.1% ICON PLC* Household products/wares—1.2% Tumi Holdings, Inc.* Housewares—0.9% The Toro Co. Insurance—2.8% AmTrust Financial Services, Inc. HCC Insurance Holdings, Inc. ProAssurance Corp. Internet—1.3% Constant Contact, Inc.* ValueClick, Inc.* Iron/steel—0.9% Steel Dynamics, Inc. Machinery-diversified—1.6% Cognex Corp.* The Middleby Corp.* Metal fabricate/hardware—0.8% RBC Bearings, Inc.* Miscellaneous manufacturer—2.5% Actuant Corp., Class A AptarGroup, Inc. CLARCOR, Inc. Oil & gas—2.6% Carrizo Oil & Gas, Inc.* Emerald Oil, Inc.* Energy XXI Bermuda Ltd. Oil & gas services—3.9% Dril-Quip, Inc.* Forum Energy Technologies, Inc.* Helix Energy Solutions Group, Inc.* Key Energy Services, Inc.* Superior Energy Services, Inc. Packaging & containers—1.3% Berry Plastics Group, Inc.* Pharmaceuticals—1.1% Akorn, Inc.* Real estate investment trusts (REITs)—3.3% American Assets Trust, Inc. BioMed Realty Trust, Inc. Corporate Office Properties Trust Pebblebrook Hotel Trust Retail—6.7% Buffalo Wild Wings, Inc.* Casey's General Stores, Inc. Express, Inc.* Pier 1 Imports, Inc. Popeyes Louisiana Kitchen, Inc.* Texas Roadhouse, Inc. Vitamin Shoppe, Inc.* Semiconductors—3.2% Diodes, Inc.* Power Integrations, Inc. Semtech Corp.* Software—6.4% Bottomline Technologies de, Inc.* |The accompanying notes are an integral part of the Investment Portfolios. Investment Portfolios (UNAUDITED) | 01.31.2014 EAGLE SMALL CAP STOCK FUND (cont’d) COMMON STOCKS—93.3% Shares Value Software (cont'd) CommVault Systems, Inc.* Progress Software Corp.* Qlik Technologies, Inc.* RealPage, Inc.* SolarWinds, Inc.* Telecommunications—4.2% NeuStar, Inc., Class A* NICE Systems Ltd., Sponsored ADR Plantronics, Inc. Transportation—4.2% Heartland Express, Inc. Hub Group, Inc., Class A* Landstar System, Inc. Roadrunner Transportation Systems, Inc.* Total common stocks (cost $24,919,333) HOLDING COMPANIES—1.0% Holding companies - diversified—1.0% National Bank Holdings Corp., Class A Total Holding companies (cost $315,510) Total investment portfolio (cost $25,234,843) 94.3% ‡ Other assets in excess of liabilities 5.7% Net assets 100.0% * Non-income producing security ‡ As of January 31, 2014, aggregate cost for federal income tax purposes was $25,253,327. Net unrealized appreciation (depreciation) on a tax-basis was $1,630,082, including aggregate gross unrealized appreciation and (depreciation) of $2,624,281 and $(994,199), respectively. The difference between book-basis and tax-basis unrealized appreciation (depreciation) was primarily attributable to deferral of losses from wash sales. ADR—American depository receipt Sector allocation Sector Percent of net assets Consumer, non-cyclical % Industrial % Financial % Consumer, cyclical % Technology % Energy % Communications % Basic materials % Diversified % Utilities % The accompanying notes are an integral part of the Investment Portfolios.|. Investment Portfolios (UNAUDITED) | 01.31.2014 EAGLE SMALLER COMPANY FUND COMMON STOCKS—95.5% Shares Value Aerospace/defense—2.6% HEICO Corp., Class A $ Orbital Sciences Corp.* Apparel—0.9% Carter's, Inc. Banks—8.7% BankUnited, Inc. Cardinal Financial Corp. First Financial Bancorp Fulton Financial Corp. OFG Bancorp PrivateBancorp, Inc. Signature Bank* Sterling Financial Corp. Texas Capital Bancshares, Inc.* The Bancorp, Inc.* Biotechnology—3.2% Charles River Laboratories International, Inc.* Cubist Pharmaceuticals, Inc.* Chemicals—2.6% Albemarle Corp. Kraton Performance Polymers, Inc.* Tronox Ltd., Class A Coal—0.3% Alpha Natural Resources, Inc.* Arch Coal, Inc. Commercial services—9.3% Chemed Corp. Cross Country Healthcare, Inc.* Euronet Worldwide, Inc.* FTI Consulting, Inc.* Gartner, Inc.* Matthews International Corp., Class A On Assignment, Inc.* Parexel International Corp.* Computers—3.7% Electronics for Imaging, Inc.* NCR Corp.* Distribution/wholesale—1.1% Ingram Micro, Inc., Class A* Diversified financial services—5.0% AerCap Holdings N.V.* Cohen & Steers, Inc. Investment Technology Group, Inc.* MarketAxess Holdings, Inc. The NASDAQ OMX Group, Inc. Electric—1.7% ALLETE, Inc. Electrical components & equipment—1.1% Belden, Inc. Electronics—2.9% FLIR Systems, Inc. Itron, Inc.* Rogers Corp.* Engineering & construction—3.2% Dycom Industries, Inc.* URS Corp. Food—0.7% The Hillshire Brands Co. $ Gas—1.7% AGL Resources, Inc. Healthcare products—1.5% Merit Medical Systems, Inc.* Healthcare services—2.8% AmSurg Corp.* MEDNAX, Inc.* Household products/wares—1.4% Jarden Corp.* Insurance—3.5% Allied World Assurance Co. Holdings AG American Equity Investment Life Holding Co. Assured Guaranty Ltd. Platinum Underwriters Holdings Ltd. Internet—3.8% 1-800-Flowers.com, Inc., Class A* Dealertrack Technologies, Inc.* Equinix, Inc.* Liquidity Services, Inc.* Machinery-diversified—3.0% AGCO Corp. Altra Industrial Motion Corp. IDEX Corp. Media—0.9% John Wiley & Sons, Inc., Class A Mining—0.7% AuRico Gold, Inc. IAMGOLD Corp. Miscellaneous manufacturer—4.7% AptarGroup, Inc. AZZ, Inc. Barnes Group, Inc. Harsco Corp. Oil & gas—2.6% Comstock Resources, Inc. Range Resources Corp. Rosetta Resources, Inc.* Oil & gas services—3.3% Dresser-Rand Group, Inc.* Oceaneering International, Inc. Packaging & containers—0.5% Silgan Holdings, Inc. Pharmaceuticals—1.8% Herbalife Ltd. Prestige Brands Holdings, Inc.* Real estate investment trusts (REITs)—2.5% Campus Crest Communities, Inc. Government Properties Income Trust QTS Realty Trust, Inc., Class A Select Income REIT Retail—2.7% Nu Skin Enterprises, Inc., Class A Popeyes Louisiana Kitchen, Inc.* RadioShack Corp.* Stage Stores, Inc. |The accompanying notes are an integral part of the Investment Portfolios. Investment Portfolios (UNAUDITED) | 01.31.2014 EAGLE SMALLER COMPANY FUND (cont’d) COMMON STOCKS—95.5% Shares Value Savings & loans—1.6% Beneficial Mutual Bancorp, Inc.* $ Berkshire Hills Bancorp, Inc. Semiconductors—2.1% Emulex Corp.* Intersil Corp., Class A Rovi Corp.* Software—4.7% ACI Worldwide, Inc.* Aspen Technology, Inc.* Bottomline Technologies de, Inc.* Digital River, Inc.* Telecommunications—1.8% Cbeyond, Inc.* DigitalGlobe, Inc.* NeuStar, Inc., Class A* Transportation—0.9% Genesee & Wyoming, Inc., Class A* Total common stocks (cost $105,686,453) HOLDING COMPANIES—1.3% Holding companies - diversified—1.3% National Bank Holdings Corp., Class A Total Holding companies (cost $2,199,507) INVESTMENT COMPANIES—0.6% Solar Capital Ltd. Total investment companies (cost $966,467) Total investment portfolio (cost $108,852,427) 97.4% ‡ Other assets in excess of liabilities 2.6% Net assets 100.0% $ * Non-income producing security ‡ As of January 31, 2014, aggregate cost for federal income tax purposes was $108,996,532. Net unrealized appreciation (depreciation) on a tax-basis was $51,163,971, including aggregate gross unrealized appreciation and (depreciation) of $56,198,022 and $(5,034,051), respectively.The difference between book-basis and tax-basis unrealized appreciation (depreciation) was primarily attributable to deferral of losses from wash sales. Sector allocation Sector Percent of net assets Financial 21.9% Consumer, non-cyclical 20.7% Industrial 18.9% Technology 10.5% Communications 6.5% Energy 6.2% Consumer, cyclical 4.7% Utilities 3.4% Basic materials 3.3% Diversified 1.3% The accompanying notes are an integral part of the Investment Portfolios.|. Notes to Investment Portfolios (UNAUDITED) | 01.31.2014 NOTE 1 | Organization and investment objective | The Eagle Series Trust (the “Trust”) is organized as a separate Massachusetts business trust. The Trust offers shares in the following series (each a “Fund” and collectively the “Funds”) and are advised by Eagle Asset Management, Inc. (“Eagle” or “Manager”). Each Fund is registered under the Investment Company Act of 1940, as amended, as an open-end diversified management investment company. The Eagle Family of Funds consists of the Eagle Capital Appreciation Fund, Eagle Growth & Income Fund and the Eagle Series Trust (each a “Trust” and collectively the “Trusts”). Members of the Board of Trustees (“Board”) for the Trusts may serve as Trustees for one or more of the Trusts. The Eagle Series Trust currently offers shares in seven series: ● The Eagle International Stock Fund (“International Stock Fund”) seeks capital appreciation, ● The Eagle Investment Grade Bond Fund (“Investment Grade Bond Fund”) seeks current income and preservation of capital, ● The Eagle Mid Cap Growth Fund (“Mid Cap Growth Fund”) seeks long-term capital appreciation, ● The Eagle Mid Cap Stock Fund (“Mid Cap Stock Fund”) seeks long-term capital appreciation, ● The Eagle Small Cap Growth Fund (“Small Cap Growth Fund”) seeks long-term capital appreciation, ● The Eagle Small Cap Stock Fund (“Small Cap Stock Fund”) seeks capital appreciation, and ● The Eagle Smaller Company Fund (“Smaller Company Fund”) seeks capital growth. The Eagle Series Trust also includes the Eagle Tax-Exempt Bond Fund which is not currently offered for sale. Class offerings | Each Fund is authorized and currently offers Class A, Class C, Class I, Class R-3 and Class R-5 shares to qualified buyers. The International Stock Fund, the Mid Cap Growth Fund, the Mid Cap Stock Fund, the Small Cap Growth Fund, the Small Cap Stock Fund and the Smaller Company Fund are authorized and currently offer Class R-6 shares to qualified buyers. ● For all Funds except the Investment Grade Bond Fund, Class A shares are sold at a maximum front-end sales charge of 4.75%. For the Investment Grade Bond Fund, Class A shares are sold at a maximum front-end sales charge of 3.75%. Class A share investments greater than $1 million, which are not sold subject to a sales charge, may be subject to a contingent deferred sales charge (“CDSC”) of up to 1% of the lower of net asset value (“NAV”) or purchase price if redeemed within 18 months of purchase. ● Class C shares are sold subject to a CDSC of 1% of the lower of NAV or purchase price if redeemed within one year of purchase. ● Class I, Class R-3, Class R-5, and Class R-6 shares are each sold without a front-end sales charge or a CDSC to qualified buyers. NOTE 2 | Significant accounting policies Use of estimates | The preparation of financial statements in accordance with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts and disclosures. Actual results could differ from those estimates and those differences could be material. Valuation of securities | The price of each Fund’s shares is based on the NAV per share of each class of a Fund. The Funds determine the NAV of their shares on each day the New York Stock Exchange (“NYSE”) is open for business, as of the close of the regular trading session (typically 4:00 p.m. Eastern Time) (“NYSE Close”), or earlier NYSE closing time that day. If the NYSE or other securities exchange modifies the published closing price of securities traded on that exchange after the NAV is calculated, the Manager is not required to recalculate the NAV. Generally, the Funds value portfolio securities for which market quotations are readily available at market value; however, a Fund may adjust the market quotation price of securities traded in foreign markets to reflect events that occur between the close of those markets and the time of the Fund’s determination of the NAV. A market quotation may be considered unreliable or unavailable for various reasons, such as: ● The quotation may be stale; ● The security is not actively traded; ● Trading on the security halted before the close of the trading market; ● The security is newly issued; ● Issuer-specific events occurred after the security halted trading; or ● Because of the passage of time between the close of the market on which the security trades and the close of the NYSE. Issuer-specific events may cause the last market quotation to be unreliable. Such events may include: Notes to Investment Portfolios (UNAUDITED) | 01.31.2014 ● A merger or insolvency; ● Events which affect a geographical area or an industry segment, such as political events or natural disasters; or ● Market events, such as a significant movement in the U.S. markets. For most securities, both the latest transaction prices and adjustments for securities traded in foreign markets are furnished by Board approved independent pricing services. The Funds value all other securities and assets for which market quotations are unavailable or unreliable at their fair value in good faith using Pricing and Valuation Procedures (“Procedures”) approved by the Board. A Fund may fair value small-cap securities, for example, that are thinly traded or illiquid. Fair value requires consideration of appropriate factors, including indications of fair value available from pricing services. A fair value price is an estimated price and may vary from the prices used by other mutual funds to calculate their NAV. Pursuant to the Procedures, the Board has delegated the day-to-day responsibility for applying and administering the Procedures to a valuation committee (“Valuation Committee”) comprised of certain officers of the Trusts and other employees of the Manager. The composition of this Valuation Committee may change from time to time. The Valuation Committee follows fair valuation guidelines as set forth in the Procedures to make fair value determinations on all securities and assets for which market quotations are unavailable or unreliable. For portfolio securities fair valued by the Valuation Committee, Eagle checks fair value prices by comparing the fair value of the security with values that are available from other sources (if any). Eagle compares the fair value of the security to the next-day opening price or next actual sale price, when applicable. Eagle documents and reports to the Valuation Committee such comparisons when they are made. The Valuation Committee reports such comparisons to the Board at their regularly scheduled meetings. The Board retains the responsibility for periodic review and consideration of the appropriateness of any fair value pricing methodology established or implemented for a Fund. Fair value pricing methods, the Procedures and pricing services can change from time to time as approved by the Board, and may occur as a result of lookback testing results or changes in industry best practices. There can be no assurance, however, that a fair value price used by a Fund on any given day will more accurately reflect the market value of a security than the market price of such security on that day, as fair valuation determinations may involve subjective judgments made by the Valuation Committee. Fair value pricing may deter shareholders from trading a Fund’s shares on a frequent basis in an attempt to take advantage of arbitrage opportunities resulting from potentially stale prices of portfolio holdings. However, it cannot eliminate the possibility of frequent trading. Specific types of securities are valued as follows: ● Domestic exchange-traded equity securities | Market quotations are generally available and reliable for domestic exchange-traded equity securities. If the prices provided by the pricing service and independent quoted prices are unavailable or unreliable, the Valuation Committee will fair value the security using the Procedures. ● Foreign exchange-traded equity securities | If market quotations are available and reliable for foreign exchange-traded equity securities, the securities will be valued at the market quotations. Because trading hours for certain foreign securities end before the NYSE Close, closing market quotations may become unreliable. Consequently, fair valuation of portfolio securities may occur on a daily basis. The Valuation Committee, using the Procedures, may fair value a security if certain events occur between the time trading ends in a foreign market on a particular security and the Fund’s NAV calculation. The Valuation Committee, using the Procedures, may also fair value a particular security if the events are significant and make the closing price unavailable or unreliable. If an issuer-specific event has occurred that a Fund or Eagle determines, in its judgment, is likely to have affected the closing price of a foreign security, the security will be priced at fair value. The Fund also utilizes a screening process from a pricing vendor to indicate the degree of certainty, based on historical data, that the closing price in the principal market where a foreign security trades is not the current market value as of the NYSE Close. Securities and other assets quoted in foreign currencies are valued in U.S. dollars based on exchange rates provided by a pricing service. The pricing vendor, pricing methodology or degree of certainty may change from time to time. Securities primarily traded on foreign markets may trade on days that are not business days of the Funds. Because the NAV of a Fund’s shares is determined only on business days of the Fund, the value of the portfolio securities of a Fund that invests in foreign securities may change on days when shareholders would not be able to purchase or redeem shares of the Fund. ● Fixed income securities | Government bonds, corporate bonds, asset-backed bonds, municipal bonds and convertible securities, including high yield or junk bonds, normally are valued on the basis of prices provided by independent pricing services. Prices provided by the pricing services may be determined without exclusive reliance on quoted prices, and may reflect appropriate factors such as institution-size trading in similar groups of securities, developments related to special securities, dividend rate, maturity and other market data. If the prices provided by the pricing service and independent quoted prices are unavailable or unreliable, the Valuation Committee will fair value the security using the Procedures. ● Short-term securities | The amortized cost method of security valuation is used by the Funds (as set forth in Rule 2a-7 under the Investment Company Act of 1940, as Notes to Investment Portfolios (UNAUDITED) | 01.31.2014 amended) for short-term securities (investments that have a maturity date of 60 days or less). The amortized cost of an instrument is determined by valuing it at the cost as of the time of purchase and thereafter accreting/ amortizing any purchase discount/premium at a constant rate until maturity. Amortized cost approximates fair value. ● Futures and Options | Futures and options are valued on the basis of market quotations, if available and reliable.If the prices provided by the pricing service and independent quoted prices are unavailable or unreliable, the Valuation Committee will fair value the security using the Procedures.During the period ended January 31, 2014, the Fund did not hold any futures or options. ● Investment companies and Exchange traded funds (ETFs)| Investments in other investment companies are valued at their reported NAV. In addition, investments in ETFs are valued on the basis of market quotations, if available and reliable. If the prices provided by the pricing service and independent quoted prices are unavailable or unreliable, the Valuation Committee will fair value the security using the Procedures. Fair value measurements| Each Fund utilizes a three-level hierarchy of inputs to establish a classification of fair value measurements. The three levels are defined as: Level 1—Valuations based on unadjusted quoted prices for identical securities in active markets; Level 2—Valuations based on inputs other than quoted prices that are observable, either directly or indirectly, including inputs in markets that are not considered active; and Level 3—Valuations based on inputs that are unobservable and significant to the fair value measurement, and may include the Valuation Committee’s own assumptions on determining fair value of investments. Inputs that are used in determining fair value of an investment may include price information, credit data, volatility statistics, and other factors. These inputs can be either observable or unobservable. The availability of observable inputs can vary between investments, and is affected by various factors such as the type of investment, and the volume and/or level of activity for that investment or similar investments in the marketplace. The inputs will be considered by the Valuation Committee, along with any other relevant factors in the calculation of an investment’s fair value. A Fund uses prices and inputs that are current as of the valuation date, which may include periods of market dislocations. During these periods, the availability of prices and inputs may be reduced for many investments. This condition could cause an investment to be reclassified between the various levels within the hierarchy. Investments falling into the Level 3 category may be classified as Level 3 investments due to a lack of market transparency and corroboration to support the quoted prices. Additionally, valuation models may be used as the pricing source for any remaining investments classified as Level 3. These models may rely on one or more significant unobservable inputs and/or significant assumptions by the Valuation Committee. Inputs used in valuations may include, but are not limited to, financial statement analysis, capital account balances, discount rates and estimated cash flows, and comparable company data. The following is a summary of the inputs used to value each Fund’s investments as of January 31, 2014. Quoted prices in active markets for identical assets (Level 1) Significant other observable inputs (Level 2) Total International Stock Fund Foreign common stocks Advertising $
